Citation Nr: 1301257	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  08-23 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for nasal fracture residuals, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to May 1970. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's application to reopen his claim for entitlement to service connection for nasal fracture residuals.  

In July 2010 and April 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for nasal fracture residuals was denied by a May 1974 RO decision.  She did not appeal.  

2.  The evidence received since the May 1974 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for nasal fracture residuals.  

3.  The Veteran's nasal fracture residuals were incurred in, or caused by, her active service.  



CONCLUSIONS OF LAW

1.  The May 1974 RO decision that denied entitlement to service connection for nasal fracture residuals is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

2.  Evidence received since the May 1974 RO decision that denied entitlement to service connection for nasal fracture residuals is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The criteria for entitlement to service connection for nasal fracture residuals have been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In regard to the Veteran's claim, because the Board is herein reopening and granting this claim, no further discussion of VA's duties to notify and assist is necessary.  

II.  New and Material Evidence

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Veteran's claim of entitlement to service connection for nasal fracture residuals was denied by a May 1974 RO decision on the grounds that there was no evidence showing that the Veteran incurred a fracture to her nose in service.  In making this determination, the RO noted that service treatment records failed to show any evidence of treatment for a fracture to the nose in May 1966 as alleged.  At the time of the May 1974 decision, the evidence of record included the Veteran's service treatment records and the Veteran's March 1974 formal application for compensation benefits.  The Veteran was notified of the May 1974 decision and of her appellate rights by a letter dated May 21, 1974.  She did not appeal.  Therefore, the May 1974 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran filed a claim to reopen in July 2005.  As discussed in more detail above, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence obtained since the May 1974 RO decision includes a December 2005 lay statement from the Veteran's sister, photographs of the Veteran submitted by the Veteran , private medical records dated from July 1981 to November 1981, a May 2011 private medical statement, a March 2012 VA examination report, and a June 2012 VA addendum opinion.  

Significantly, the Veteran's sister stated in a December 2005 statement that she recalled the Veteran calling home sometime in May 1966 and telling her that she suffered a hit in the face, which caused a broken nose.  The sister explained that the Veteran told her she was treated at an air force base hospital in Topeka, Kansas and x-rays confirmed a broken nose.  She admitted that while she did not personally witness the Veteran's injury, she was aware that it had happened in May 1966.  The photographs submitted by the Veteran include a high school senior picture, as well as presurgical and postsurgical pictures of her nose.  

Private treatment records note that in November 1981, the Veteran underwent a septorhinoplasty.  The physician reported that the Veteran had a past history of multiple injuries to her nose, resulting in an obvious deformity with airway obstruction.  Postoperatively, she was diagnosed with posttraumatic nasal deformity with airway obstruction.  

Further, in a May 2011 private medical statement, M.L., M.D. stated that the Veteran has been a patient of his and currently has been treated for cough-variant asthma, gastroesophageal reflux disease (GERD) with impaired peristalsis, ENT (ear, nose, and throat)-documented vocal cord dysfunction, obesity, chronic low back pain, and chronic rhinitis.  Dr. M.L. explained that she has ongoing symptoms of nasal congestion and post-nasal drip, which have persisted despite multiple interventions.  Dr. M.L. noted that the Veteran suffered a crush-injury to her face in May 1966 during service, which resulted in an injury to her ethmoid bone.  He concluded that it is possible that the injury has caused her ongoing rhinitis symptoms.  Finally, the Veteran was afforded a VA examination in March 2012.  She reported sustaining a fractured nose in service in May 1966.  Since that time, she admitted to having recurrent sinus infections, nasal stuffiness with postnasal drip, and drainage.  After physical examination of the Veteran, the VA examiner diagnosed the Veteran with allergic rhinitis, vasomotor rhinitis, and traumatic deviation of the nasal septum.  The VA examiner concluded that the Veteran's history of injury and the resultant problems did correlate within the time of the fracture of the nose in service.  After a review of the claims file, the VA examiner stated in the June 2012 VA addendum opinion that the opinion remained the same.  

The Veteran's claim was previously denied because the evidence did not show that she had nasal fracture residuals that were incurred during, or caused by, her military service.  The evidence submitted since the May 1974 decision shows that the Veteran has reported problems with her nose since service.  Moreover, the newly submitted evidence shows that the Veteran has a current diagnosis of rhinitis.  This evidence is new in that it had not previously been submitted.  It is also material insofar as it relates to a previously unestablished fact necessary to substantiate the Veteran's claim; specifically evidence indicating that the Veteran currently has nasal fracture residuals that may be related to service.  The additional evidence is both new and material, the claim for entitlement to service connection for nasal fracture residuals is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

III.  Service Connection 

The Veteran contends that her current nasal fracture residuals were caused by her military service.  In a May 2006 statement, the Veteran explained that while administering a back rub to her training partner, the partner jumped and hit his head in her face.  She stated that she endured a momentary loss of consciousness and lost a great amount of blood.  The Veteran indicated that she received treatment thereafter at Forbes Air Force Base Hospital and was told she incurred a deviated nasal septum and broken ethmoid bone.  Since that time, she has endured severe sinus problems and difficulty breathing.  The Veteran asserts that service connection is warranted for nasal fracture residuals.  

At the outset, the Board notes that the Veteran's DD Form 214 indicates that her military assignment included duties as a student nurse.  Additionally, the Veteran's sister stated that the Veteran informed her of the nose injury in May 1966 after it occurred.  In a December 2005 signed affidavit, the sister admitted that while she did not personally witness the injury, she was aware of its occurrence via the Veteran's statements shortly after the accident.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Veteran's service treatment records reveal no complaints, treatment, or findings of a nasal fracture or residuals thereof.  Upon discharge from service, clinical evaluation of the Veteran's nose was normal, as reflected on the April 1970 report of medical examination at separation.  However, on her April 1970 report of medical history at separation, the Veteran indicated that she did not have a history of ear, nose, or throat trouble, but admitted to a history of broken bones.  

Following separation from active duty in May 1970, the Veteran underwent reconstructive septorhinoplasty in November 1981.  According to the November 1981 surgical report, the Veteran has a history of trauma and almost complete obstruction of the airway on the left side with marked deformity of the nose, secondary to serious septal deformity.  After the reconstructive septorhinoplasty was performed, the Veteran was given a postoperative diagnosis of post traumatic nasal deformity with airway obstruction.  

In May 2011, Dr. M.L. submitted a private medical statement with regards to the Veteran's nasal fracture residuals.  Dr. M.L. explained that the Veteran has cough-variant asthma, ENT-documented vocal cord dysfunction, chronic rhinitis, and ongoing symptoms of nasal congestion and post-nasal drip.  He referenced the Veteran's report of injury to her nose in service in May 1966, which resulted in an injury to her ethomoid bone.  Dr. M.L. concluded that based on the reported history and her current nasal problems, it is possible that the injury has caused her ongoing rhinitis symptoms.  

Less than a year later, in March 2012, the Veteran was afforded a VA examination to determine the etiology of her nasal fracture residuals.  The Veteran reported sustaining a fractured nose in May 1966 while in service.  She explained that after the injury, she has endured recurrent sinus infections and nasal stuffiness with postnasal drip and drainage.  She further admitted to having multiple surgeries in 1981, 1986, and two in 2000 in an attempt to open her nose and to breathe better.  After physical examination testing, the VA examiner diagnosed the Veteran with status post nasal fracture in 1966 with subsequent deviation of the nasal septum and decreased ability to breathe through the nose, allergic rhinitis, and vasomotor rhinitis.  The VA examiner concluded that based on the Veteran's history and a subsequent review of the claims file, her history, injury, and resultant problems after the injury did correlate within the time frame of the fractured nose incident.  See the March 2012 VA examination report and June 2012 VA addendum opinion.  
The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's nasal fracture residuals were caused by her in-service nose injury.  In this regard, the Board notes that the Veteran is competent to report that she experienced an injury to her nose during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  Similarly, the Veteran is competent to report that she first began experiencing difficulty with her sinuses following her in-service nose injury.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting a nose injury in service.  It is facially plausible that she suffered an injury to her nose, especially given her military duty assignment as a student nurse.  Additionally, both a VA examiner and private medical physician concluded that the Veteran's current problems with her nose correlate to the in-service nose fracture.  

Accordingly, considering all of the evidence of record, the Board finds that the Veteran's nasal fracture residuals cannot be reasonably disassociated from the in-service injury.  As such, she meets all of the elements required for service connection.  She currently has a disability relating to the nose.  Additionally, she has consistently reported the incident in service that caused this condition, as is evidenced by the March 2012 VA examination report, her statements supporting her claim, the May 2011 private medical statement, and the December 2005 affidavit from the Veteran's sister, and which is further bolstered by her military duty assignment as a student nurse.  Moreover, the medical and lay evidence of record demonstrates that the Veteran's nasal fracture residuals first manifested during service and has persisted since.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for nasal fracture residuals is granted.  


ORDER

Service connection for nasal fracture residuals is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


